         Case 8:20-cv-00780-TDC Document 62 Filed 04/09/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 MAURICIO COREAS and
 ANGEL GUZMAN CEDILLO,

        Petitioners,

        v.

 DONNA BOUNDS,
 in her official capacity as Warden,
 Worcester County Detention Center,
 JACK KAVANAUGH,
 in his official capacity as Director,
 Howard County Detention Center,
 JANEAN OHIN,
                                                           Civil Action No. TDC-20-0780
 in her official capacity as
 Acting Baltimore Field Office Director,
 U.S. Immigration and Customs Enforcement,
 MATTHEW T. ALBENCE,
 in his official capacity as Deputy Director
 and Senior Official performing the duties of
 the Director of the U.S. Immigration
 and Customs Enforcement,
 and
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT,

        Respondents.



                               CASE MANAGEMENT ORDER

         Federal Rule of Civil Procedure 83(b) provides that “[a] judge may regulate practice in any
manner consistent with federal law, rules adopted under 28 U.S.C. §§ 2072 and 2075, and the
district’s local rules.” Such case management includes holding pretrial conferences for the purpose
of “establishing early and continuing control so that the case will not be protracted because of lack
of management” and “discouraging wasteful pretrial activities.” Fed. R. Civ. P. 16(a).

       Pursuant to these authorities, and in an effort to streamline proceedings, reduce
unnecessary and costly motions practice, and “to secure the just, speedy, and inexpensive
determination of every action and proceeding,” Fed. R. Civ. P. 1, this Standing Case Management
Order (the “Case Management Order”) shall govern in all civil proceedings before Judge Chuang
that were filed on or after January 1, 2016, until and unless expressly superseded. Although this
          Case 8:20-cv-00780-TDC Document 62 Filed 04/09/20 Page 2 of 6



Case Management Order places formal requirements on the manner in which cases shall proceed,
it is intended only to more effectively channel the efforts of litigants and allocate the resources of
the Court. It does not, and is not intended to, modify or abridge any substantive rights of any
litigant.

I.     Applicability of this Order

       A. Effective Date

           1. This Case Management Order is effective upon its filing as to any parties who have
              already appeared.

           2. With respect to parties who have not appeared at the time that this Case
              Management Order is entered upon the docket, this Case Management Order is
              effective immediately upon receipt. Entry of an appearance by counsel, which
              includes gaining access to the docket of this case through CM/ECF, shall constitute
              receipt. However, this Case Management Order is not to be construed so as to
              penalize any party who violates its terms without having received notice of its
              contents. See Fed. R. Civ. P. 83(b).

       B. Service of this Order

           1. If this Case Management Order is entered before the summons and complaint have
              been served upon all Defendants, a copy of this Case Management Order shall be
              served upon any unserved Defendants simultaneously with the summons and
              complaint, in any manner authorized by Rule 4(c).

           2. If this Case Management Order is entered after the summons and complaint have
              been served upon all defendants, but before all defendants have appeared, Plaintiff
              shall serve a copy of this Case Management Order on all Defendants who have not
              yet appeared in a manner consistent with Rule 5(b) and reasonably calculated to
              provide prompt, actual notice of this Case Management Order. Such service is to
              be effected within three (3) business days of entry of this Case Management Order,
              unless good cause is shown as to why service cannot be effected within that time.

II.    Motions Practice

       A. Requirement for a Pre-Motion Notice and a Pre-Motion Conference

           1. No motions may be filed without first seeking a Pre-Motion Conference with
              the Court. This limitation applies to any and all motions, including Motions to
              Dismiss filed in lieu of an Answer, with the exception of (1) motions for extension
              of time and (2) motions in prisoner cases in which the prisoner is not represented
              by counsel.

           2. If a party intends to file a motion, it must first file a Notice of Intent to File a Motion
              (“Notice”), which shall take the form of a letter to the Court, not to exceed three
                                                   2
Case 8:20-cv-00780-TDC Document 62 Filed 04/09/20 Page 3 of 6



    single-spaced pages, containing a brief description of the motion sought to be filed
    and a brief summary of the particularized factual and legal support for the motion.
    The Notice shall contain sufficient information to demonstrate that it is premised
    on colorable, good-faith arguments and is not frivolous or brought for any improper
    purpose, Fed. R. Civ. P. 11, but need not contain more. The Notice shall state
    whether the parties have met and conferred to discuss whether the matter at issue
    can be resolved without a motion.

 3. No response to a Notice is necessary or shall be permitted.

 4. The timely filing of a Notice, within the time period to file the underlying motion
    to which it relates, will toll the time to file such motion until the date set by the
    Court at the Pre-Motion Conference; no motion for an extension is necessary. In
    the event that a Notice seeks to file a pre-Answer motion to dismiss, this provision
    also will apply, and the time to answer provided in Federal Rule of Civil Procedure
    12(a) will be tolled.

 5. Upon receipt of a Notice, the Court promptly will schedule a telephonic Pre-Motion
    Conference with all parties. In addition to the proposed motion, the parties should
    be prepared to address whether they consent, pursuant to 28 U.S.C. § 636(c), to
    have all further proceedings before a Magistrate Judge and whether they wish to
    participate in a mediation session with a Magistrate Judge, whether before, during,
    or after discovery. Parties are expected to consult with their clients and confer
    with each other on these issues in advance of the Pre-Motion Conference and,
    if possible, present joint views to the Court.

 6. Pursuant to Local Rule 105.3 (D. Md. 2016), no memorandum or brief in support
    of a motion or in opposition thereto shall exceed thirty-five (35) pages, nor shall
    any reply memorandum or brief exceed twenty (20) pages, exclusive of exhibits
    and tables, without prior approval from the Court. Approval to exceed these page
    limits may be sought during the Pre-Motion Conference. All briefs must be in 12-
    point font, including footnotes, and the document margins must be 1” on all
    sides.

 7. Except as provided herein or as ordered during a Pre-Motion Conference, all
    Motions must comply with the Local Rules of this Court, particularly with Local
    Rule 105.2(c), covering cross-motions for summary judgment, Local Rule 105.3,
    providing for page limits, and Local Rule 105.4, providing for tables of contents in
    lengthy memoranda.

 8. In the event that the Court determines that no Conference is necessary, it will cancel
    the Conference and issue an Order authorizing the filing of the motion in
    accordance with the terms of this Case Management Order and the Local Rules.




                                       3
 Case 8:20-cv-00780-TDC Document 62 Filed 04/09/20 Page 4 of 6



B. Procedures for Submission of Materials with Summary Judgment Motions

   1. In the event that a party files a motion for summary judgment, or parties file cross
      motions for summary judgment, pursuant to Federal Rule of Civil Procedure 56, all
      parties shall cooperate to compile a joint statement of facts that are not disputed for
      the purposes of summary judgment. Such facts should be submitted in a Joint
      Statement of Undisputed Facts and need not—and should not—be supported with
      additional documentary evidence. The parties may stipulate to facts, or to the
      authenticity, relevance, or admissibility of particular documents, for the purposes
      of summary judgment without prejudice to their ability to dispute such facts in good
      faith at later proceedings.

   2. With respect to all other evidence to be considered on summary judgment, the
      parties must submit a single, consolidated record (the “Joint Record”), as follows:

      a. The party filing first shall compile any exhibits needed to support its position.
         All exhibits shall be provided in a clear format that includes the complete
         document, rather than an excerpt. All deposition transcripts shall be provided
         in their entirety in “minuscript” (four transcript pages per printed page) format,
         and the cited portions shall be highlighted in a manner that allows both the
         highlighting and the highlighted text to be clear and easily seen as filed. Any
         lengthy documents (more than 10 pages) of which only certain portions are
         relevant shall be highlighted similarly. If only a de minimis portion of a
         document or deposition is necessary, the parties may seek permission to file
         only the first page of the document and the relevant portion.

      b. All exhibits must be produced in a clear, legible format. Photographic or
         photocopied exhibits must be included in their original format (color or black-
         and-white) and in sufficient quality and resolution that their contents are
         reasonably clear. Any documents that cannot be printed on standard 8.5"x11"
         paper must, to the extent possible, be placed in a folder or securely affixed to a
         page of paper or cardstock that is 8.5"x11".

      c. The initial movant’s exhibits shall be tabbed with exhibit numbers and each
         page shall be consecutively numbered (such as with a Bates stamp or equivalent
         method) so that, for example, the first page of exhibit two will bear the number
         immediately following the number of the last page in exhibit one, and so forth
         for all the exhibits. Each page submitted will therefore have a unique Joint
         Record (“J.R.”) number.

      d. No exhibits need be filed with the court with the filing of the initial motion, but
         the exhibits shall be provided to the opposing party in a manner that allows
         them to cite to the exhibit and J.R. numbers used by the movant. All citations
         shall be to both the relevant exhibit and J.R. number. For citations to deposition
         transcripts with multiple pages of transcript on a single exhibit page, the original



                                         4
Case 8:20-cv-00780-TDC Document 62 Filed 04/09/20 Page 5 of 6



         transcript page and relevant line numbers shall be provided in parentheses
         following the exhibit number and J.R. number.

    e. The respondent/cross-movant shall not provide duplicates of any of the initial
       movant’s exhibits but, to the extent necessary, shall cite to those same exhibits
       by exhibit and J.R. number. To the extent practicable, the respondent/cross-
       movant shall ensure that relevant portions of depositions or lengthy documents
       are highlighted even if those exhibits originally were provided by movant.

    f. If the respondent/cross-movant seeks to rely upon additional exhibits, or to
       submit any other materials, it shall do so in the same format as provided in
       paragraphs 2.a–d above. Respondent/cross-movant shall begin numbering its
       exhibits and its pages where movant’s exhibits/pages left off. For example, if
       movant provides fifteen exhibits, numbered 1–15, and comprising pages 1–200,
       respondent/cross-movant should begin with exhibit 16, and the first page should
       be numbered 201.

    g. The same procedure shall be followed for exhibits relevant to subsequently filed
       memoranda, such as a reply or, if permitted by the Court, surreply
       memorandum.

    h. If a party believes that it requires additional facts to oppose summary judgment
       pursuant to Federal Rule of Civil Procedure 56(d), it shall state those facts with
       particularity in an affidavit and include that affidavit as an exhibit in the Joint
       Record.

    i.   Any objections to an exhibit shall be stated, in 250 words or less, on a cover
         page to that exhibit. “Under Fed. R. Civ. P. 56, as amended in 2010, facts in
         support of or opposition to a motion for summary judgment need not be in
         admissible form; the requirement is that the party identify facts that could be
         put in admissible form.” Mallik v. Sebelius, 964 F. Supp. 2d 531, 546 (D. Md.
         2013). Accordingly, the mere fact that a document is inadmissible in its current
         form is not a valid objection. Similarly, objections to the contents or credibility
         should not be made unless they have a nonfrivolous basis. The party offering
         an exhibit may respond to the objection in 250 words or less, on the same cover
         page. However, an objection to an adversary’s exhibit is not a basis for
         excluding any document from the Joint Record.

    j.   Within seven (7) days of the filing of the final brief on the Motion, the parties
         jointly shall file the Joint Record, both electronically and in hard copy in a
         single, bound volume (or, if necessary, multiple, numbered volumes).
         Notwithstanding Local Rule 105.5, all exhibits shall be tabbed and indexed, and
         shall be bound along the left side either in a three-ring binder, spiral binding, or
         by any other secure means of binding that allows the Joint Appendix to lay flat
         when opened.



                                        5
        Case 8:20-cv-00780-TDC Document 62 Filed 04/09/20 Page 6 of 6



      C. Procedures for Submission of Exhibits with Other Substantive Motions

          1. The procedures for the submission of exhibits relating to a summary judgment
             motion, set forth in part II.B.2 above, shall also be followed by the parties in
             submitting exhibits in relation to any other substantive motion for which exhibits
             are relevant, including a motion to dismiss.



Date: April 8, 2020                                              /s/
                                                  THEODORE D. CHUANG
                                                  United States District Judge




                                              6
